Name: Decision No 1/94 of the EC-Czech Republic Joint Committee of 25 June 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Czech Republic to the Community
 Type: Decision
 Subject Matter: trade;  Europe;  tariff policy;  iron, steel and other metal industries
 Date Published: 1994-09-16

 Avis juridique important|21994D0916(02)Decision No 1/94 of the EC-Czech Republic Joint Committee of 25 June 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Czech Republic to the Community Official Journal L 241 , 16/09/1994 P. 0021 - 0021 Finnish special edition: Chapter 11 Volume 37 P. 0177 Swedish special edition: Chapter 11 Volume 37 P. 0177 DECISION No 1/94 OF THE EC-CZECH REPUBLIC JOINT COMMITTEE of 25 June 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Czech Republic to the Community (94/607/ECSC)THE JOINT COMMITTEE, Whereas, by Decision No 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993, the Parties agreed on the introduction of a tariff quota system concerning the export of certain steel products from the Czech Republic to the Community was introduced; Whereas, although the limits set in paragraph 1 of Article 1 of that Decision have in respect of certain products been exceeded for the period of May to December 1993, it has been decided following discussions in the framework of the Joint Committee concerning the application of Agreed Minute No 1 of that Decision that the additional duties foreseen in paragraph 2 of Article 1 shall not be levied on products covered by that Decision imported into the European Community in 1993, and that it should be modified accordingly; Whereas at the time of adoption of that Decision the Czech Republic declared that for the period of the validity of that Decision it was satisfied that no exports to the Community of hot-rolled coils and cut lengths as referred to in Annex I of that Decision were foreseen from the Czech Republic; Whereas following further consultations in the framework of the Joint Committee the Parties consider that this question should be specifically addressed in Decision No 1/93 which should, therefore, be amended, HAS DECIDED AS FOLLOWS: Article 1 No additional duties shall be levied on any products covered by Decision No 1/93(C) of the EC-Czech Republic and Slovak Republic imported into the European Community in 1993. Article 2 The following should be added as new subparagraphs at the end of Article 1 paragraph 2 of Decision No 1/93(C) of the EC-Czech Republic and Slovac Republic Joint Committee of 28 May 1993: 'While exports from the Czech Republic of hot-rolled coils and cut lengths to the European Community are not normally foreseen during the period of application of this Decision, in the event of any imports to the European Community of hot-rolled coils and cut lengths, the CN codes of which are set out in the Annex (with the exception of quarto plates produced by a reversible rolling mill process and falling within CN codes 7208 33 99, 7208 43 99 and 7208 45 10), during the period of application of this Decision such imports shall be subject to a duty of 25 % in addition to that foreseen in the Interim Agreement. Quarto plates produced by reversible rolling mill process falling within CN codes 7208 33 99, 7208 43 99 and 7208 45 10 within limits of 7 000 tonnes for 1994 shall not be subject to a duty of 25 % if the provisions set out in paragraphs 1 and 2 are fulfilled.` Article 3 This Decision shall be binding on both the Community and the Czech Republic which shall take the measures necessary to implement it. This Decision shall enter into force on the date of signature. Done at Prague on 25 June 1994. For the Community Salvatore SALERNO For the Czech Republic Pavel DVO ORÃ K